DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5, 7-11, 13, 15-17, 19 and 21-23 are pending in the application and are presented to be examined upon their merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2022, 01/19/2022, 01/17/2022 and 12/24/2021 respectively.  The submission is in   compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
In regards to the 35 U.S.C. 101 rejection
	The 35 U.S.C. 101 rejection is maintained. In regards to applicant’s assertion that claim 17 recites “a user device”  “wherein the trust score is based on a plurality of physical interactions by the user with the user device” and “wherein the plurality of physical interactions are detected by one or more accelerometers of the user device, wherein the trust score authenticates the user for the user device”  it should be noted that under the broadest reasonable interpretation, a person can not be part of the apparatus whereas here the user in part creates the trust score with the user device [see MPEP 2105 (III)- The Leahy-Smith America Invents Act (AIA ), Public Law 112-29, sec. 33(a), 125 Stat. 284, states:  “Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.”] Thus at least claim 17 remains rejected under 35 U.S.C. 101. Claims 19, 21-23 are also rejected being dependent on claim 17.
Moreover, it is again maintained that a trusted score being calculated based upon physical interactions by a user is similar to well-understood, routine and conventional functions of performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s  claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of the claims.”). Performing a transaction based on the encrypted communication is similar to settlement of a contract or legal obligations which considered a certain method or organizing human activity [MPEP 2106.04(a)(2)].

	 In regards to the concept of ID proofing being used “to prove a user is who they say they are” related to the abstract concept of “security”. 


Examiner’s Comments
Intended Use
MPEP 2103 I C

Claim 9 recites, “a server device comprising: a memory for storing an application the application for:  receiving…”
Claim 17 recites, “a user device comprising: a memory for storing an application, the application for:  scanning…wherein the trust score authenticates the user for the user device; and for processing the application.
Claim 23 recites, “wherein the calibrated dynamic optical mark is used for generating the encrypted communication.”

“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.” [MPEP 2103 I C]


Not Positively Recited

Claim 1 recites, “wherein the encrypted communication is based on scanning a continuously changing dynamic optical mark.
Claim  3 recites, “wherein the mobile device includes a transaction application programmed in a memory.

Claim 7 recites, “wherein the optical mark is displayed by an embedded electronic device…”
Claim 8 recites, “wherein the embedded electronic device is positioned on/in wall, car or purchasing machine.



“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-11, 13, 15-17, 19 and 21-23  are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 





Lack of Algorithm
MPEP 2161.01 I

Claims 1, 9 and 17 recites, “wherein…scanning a continuously changing dynamic optical mark…wherein the proxy server is configured to hide an identity…”.  
 According to the specification, “…a user uses a camera device such as a camera on a mobile phone to tablet to scan/acquire a dynamic optical mark (e.g., CyberEye mark)….For example, the CyberEye result is a key or final key which is combined with white noise. Once the keys are passed, an encrypted communication/channel is able to be established. In some embodiments, the encryption used is polymorphic, meaning the keys for the packets continuously change.”[see Specification, page 12, lines 2-11]. Although the specification indicates that opti-crypto key wrapper is a key encapsulated algorithm, the particular steps or procedures taken to perform the  continuously changing function is not described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. [see MPEP 2161.01 I]


Claim language not found in Specification
MPEP 2163-In re Katz


Claim 23 recites, “wherein the application is further configured for calibrating the dynamic optical mark”

In re Katz Interactive Call Processing Patent Litigation, 693 F.3d 1303, 1319-1320, 97 USPQ2d 1737, 1750 (Fed. Cir 2011)(stating that “[t]the construction of the clams [is] important to the written description analysis” and patent holder’s failure “to point to genuine factual dispute over whether the specification disclosed ‘the claimed subject matter’ made summary judgement proper on that issue.”)




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-11, 13, 15-17, 19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
2.	In the instant case, claim 1 is directed to a “a method”.
3.	Claim 1 is directed to the abstract idea of “performing an anonymous transaction” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites,  
“receiving… encrypted communication…, wherein the encrypted communication includes a trust score of a user, wherein the trust score is based on a plurality of physical interactions by the user…; and performing a transaction…based on the encrypted communication… “
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “proxy server” and “mobile device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of performing an anonymous transaction.  
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize a financial transaction [steps of the ind. claim that equate to the abstract idea] using computer technology (e.g. financial institution computing system) [example of an additional element, preferably the main one]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claim 1 is not patent eligible.





























Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692